Filed 9/5/13 P. v. Pereira CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B245444

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. LA071260)
         v.

NATASHA JEAN PEREIRA,

         Defendant and Appellant.

THE COURT:*
         Natasha Jean Pereira (Pereira) appeals from an order revoking her probation. Her
appointed counsel filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436
(Wende) stating that there are no arguable issues. On May 7, 2013, we notified Pereira of
her counsel’s brief and gave her leave to file, within 30 days, a brief or letter identifying
arguments that we should consider. That time has elapsed and Pereira has submitted no
letter or brief. After review of the record, we have confirmed that there are no arguable
issues. We affirm the judgment.
         On June 17, 2012, Pereira committed second degree commercial burglary by
breaking into lockers at a 24-Hour Fitness to steal purses and personal items.
Subsequently, on June 20, 2012, she committed forgery by signing the name of another
while using that person’s credit card. She committed a long list of similar crimes.

*        BOREN, P.J., ASHMANN-GERST, J., CHAVEZ, J.
       In an amended information, Pereira was charged in the Superior Court of
Los Angeles County with 22 felony counts: nine counts of second degree commercial
burglary in violation of Penal Code section 459 (counts 1, 2, 6, 7, 10, 11, 17, 21, 22);1 six
counts of forgery in violation of section 484f, subdivision (b) (counts 3, 4, 5, 16, 19, 20);
six counts of identity theft in violation of section 530.5, subdivision (a) (counts 8, 9, 12,
13, 14, 18); and one count of attempted forgery in violation of sections 664 and 484f,
subdivision (a) (count 15).
       Pereira pleaded no contest to counts 1 and 3. As to those counts, she was
convicted. The trial court suspended imposition of the sentence and placed Pereira on
formal probation for three years. She was required, inter alia, to serve 180 days in jail
and then report to the Salvation Army Bell Shelter for six months. In addition, she was
ordered to pay various fines as well as victim restitution. The determination of victim
restitution under section 1202.4, subdivision (f) was deferred to a restitution hearing. The
trial court dismissed the remaining counts.
       At the victim restitution hearing, Pereira was ordered to pay the following
restitution amounts with respect to count 1: (1) $596.34 to Citibank; $1,363.83 to Nahal
Gharakhani; and $1,855.00 to Madelyn Felipe. Pereira agreed to pay restitution on the
counts that were dismissed.
       On November 27, 2012, the trial court held a probation violation hearing. The
evidence showed that Pereira had been discharged from a Salvation Army treatment
facility. She told her probation officer, “I talked to a man too much and I was kicked
out.” The trial court found that Pereira violated her probation by failing to comply with
the Salvation Army’s rules, and reinstated probation. Pereira was ordered to reenroll in a
six-month residential treatment program and provide proof of enrollment to her probation
officer.
       Pereira filed a timely notice of appeal.



1      All further statutory references are to the Penal Code unless otherwise indicated.

                                              2
      We have examined the entire record and are satisfied that Pereira’s appellate
counsel has fully complied with her responsibilities and that no arguable issue exists. We
conclude that Pereira has, by virtue of counsel’s compliance with the Wende procedure
and our review of the record, received adequate and effective appellate review of the
order entered against her. (Smith v. Robbins (2000) 528 U.S. 259, 278; People v. Kelly
(2006) 40 Cal.4th 106, 123–124.)
      The order is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                            3